The record submitted by you is what is known under our practice as a case-made, a complete record of each successive action of the trial court at the trial, including the testimony taken. From this it appears that the person convicted has served written notice of his intention to appeal from the judgment of the trial court to this court, which under the Constitution and laws of this state he may do at any time within six months from January 24, 1924, and that steps have been taken to complete the appeal.
You are therefore advised that if the appeal is not lodged in this court before April 4, 1924, in order to accord the accused his statutory right to appeal within six months, the execution of the sentence of death should be postponed to some date after July 24, 1924.
If in the meantime the appeal is perfected and filed in this court, that will automatically give the accused the right of a further suspension of the execution of sentence until the merits of the appeal are finally heard and determined.
MATSON, P.J., and DOYLE, J., concur. *Page 116